United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-1645
                                    ___________

Roy Duane Reha,                          *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Southern District of Iowa.
State of Iowa,                           *
                                         *      [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                           Submitted: October 27, 1999
                               Filed: October 29, 1999
                                   ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Roy Duane Reha appeals the district court&s1 order dismissing his complaint, in
which Reha complained of a state supreme court&s handling of his state court appeal.
Having carefully reviewed the record and Reha&s submissions, we conclude that the
district court properly dismissed the complaint for lack of subject matter jurisdiction
for the reasons stated in the court&s order, and did not abuse its discretion in denying
Reha&s motion for reconsideration. Accordingly, we affirm. See 8th Cir. R. 47B.


      1
      The HONORABLE R. E. LONGSTAFF, United States District Judge for the
Southern District of Iowa.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -2-